The transcript and statement of facts in this case, on appeal, were *Page 150 
filed with the clerk on April 17, 1929. Notice of submission of the case for October 28, 1929, was duly given. Appellant has failed to file an assignment of errors and briefs in this court, as prescribed by the rules, and no cause is shown why such assignment and briefs have not been filed.
Appellee has filed in this court a motion to dismiss this appeal for want of prosecution.
Appellee's motion is sustained, and the appeal is dismissed for want of prosecution.